                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MISSOURI
                            EASTERN DIVISION

JAMES EGGLESTON,            )
                            )
           Plaintiff,       )
                            )
        v.                  )                       Case No. 4:18 CV 13 CDP
                            )
BON APPETIT MANAGEMENT CO., )
et al.,                     )
                            )
           Defendants.      )

                        MEMORANDUM AND ORDER

      Plaintiff James Eggleston brings this action under Title VII of the Civil

Rights Act of 1964 and 42 U.S.C. § 1981, alleging that defendant Bon Appetit

Management Co. and several of its managers – namely, defendants Catherine

Jones, Katherine Martin, and Mike Fairchild – unlawfully discriminated against

him in his employment on account of his race and in retaliation for his complaint

of discrimination. Defendants move for summary judgment on Eggleston’s claims.

I will grant the motion on Eggleston’s race discrimination claim as well as on all

claims against Fairchild. But because there are genuine issues of material fact on

Eggleston’s retaliation claim against the remaining defendants, I must deny

summary judgment on that claim.

                                   Background

      Plaintiff Eggleston is an African American who worked full-time as a
catering attendant for Bon Appetit beginning in September 2015. Bon Appetit

terminated his employment in February 2017.

      At all times relevant to the complaint, defendant Fairchild was the

commissary manager at Bon Appetit and was responsible for ordering, storing, and

delivering all product related to Bon Appetit’s food service at the Washington

University campus. Fairchild had no management or supervisory duties relating to

Bon Appetit’s catering employees. Defendant Martin was assistant catering

operations manager and was Eggleston’s immediate supervisor. Martin reported to

and was supervised by defendant Jones, catering operations manager. All

individual defendants are Caucasian.

      On August 12, 2016, Fairchild and another Bon Appetit employee (who is

also Caucasian) wheeled a large, wire, cage-like container into the catering area

where Eggleston and three other African American catering attendants were

working. Fairchild remarked to the four attendants that they would be put into the

cage if they got out of order and that the cage could fit three of them. Fairchild and

the other employee then left.

      Eggleston and the three other attendants immediately located defendant

Jones and reported the incident. She met with them privately and obtained their

accounts of the incident. Jones observed the attendants to be upset and understood

their concern to be that Fairchild’s remarks were made to them because of their


                                         -2-
race. That same date, Jones reported the incident to Kerri Dietl, Bon Appetit’s

human resources manager. Jones also reported the incident to defendant Martin.

Human resources issued Fairchild a written warning for his comment.

      During the investigation of the cage incident, a human resources

representative, Denise Massey, learned from another employee that Eggleston

intended to bring a lawsuit on account of the cage incident. This intention was

reiterated to Massey and Jones on February 2, 2017, in another statement made by

the employee in relation to Eggleston’s work performance. Jones and Rosemary

Pastore, Bon Appetit’s catering director, thereafter recommended to human

resources that Eggleston be terminated, and Bon Appetit terminated Eggleston’s

employment effective February 16, 2017.

      Eggleston claims that after he complained of the cage incident in August

2016, Jones, Martin, and another direct supervisor, Amanda Brock, subjected him

to harassment and a hostile work environment that included name-calling,

bullying, a delayed evaluation, changed schedules, and working conditions that

were manipulated to set him up for disciplinary action. Eggleston contends that

this harassment was on account of his race and in retaliation for complaining about

the cage incident, and that Massey was dismissive of his complaints regarding this

harassing conduct. He also contends that he was denied advancement and was

ultimately discharged on account of his race and in retaliation for his earlier


                                         -3-
complaint. Eggleston brings his claims of race discrimination and retaliation

against Bon Appettit under Title VII and § 1981. He brings the same claims

against Fairchild, Jones, and Martin under § 1981.

      Fairchild, Jones, and Martin move for summary judgment, arguing that they

are not liable under § 1981 because none of them made the employment decisions

challenged by Eggleston in this action. Bon Appetit claims that it is entitled to

summary judgment because Eggleston cannot establish a prime facie case of either

race discrimination or retaliation. Bon Appetit also argues that, nevertheless,

legitimate, non-discriminatory, and non-retaliatory reasons supported any adverse

employment action and, further, that Eggleston cannot show that these reasons are

pretext for discrimination or retaliation. Finally, Bon Appetit argues that it cannot

be vicariously liable for Fairchild’s alleged harassment.

                          Summary Judgment Standard

      Summary judgment must be granted when the pleadings and proffer of

evidence demonstrate that no genuine issue of material fact exists and that the

moving party is entitled to judgment as a matter of law. Fed. R. Civ. P. 56(a);

Celotex Corp. v. Catrett, 477 U.S. 317, 322-23 (1986); Torgerson v. City of

Rochester, 643 F.3d 1031, 1042 (8th Cir. 2011) (en banc). I must view the

evidence in the light most favorable to the nonmoving party and accord him the

benefit of all reasonable inferences. Scott v. Harris, 550 U.S. 372, 379 (2007).


                                         -4-
Where sufficient evidence exists to support a factual dispute, a jury must resolve

the differing versions of truth at trial. Anderson v. Liberty Lobby, Inc., 477 U.S.

242, 248-49 (1986).

      A party cannot rely on unsworn/unattested declarations or statements to

support or oppose a motion for summary judgment. Banks v. Deere, 829 F.3d 661,

667-68 (8th Cir. 2016). I therefore do not consider Eggleston’s unsworn statement

(ECF 35-1) in determining defendants’ motion.

                                     Discussion

      A plaintiff may establish a claim of intentional discrimination through either

direct evidence or indirect evidence. Williams v. City of Marston, 857 F. Supp. 2d

852, 858 (E.D. Mo. 2012). “Direct evidence is evidence showing a specific link

between the alleged discriminatory animus and the challenged decision, sufficient

to support a finding by a reasonable fact finder that an illegitimate criterion

actually motivated the adverse employment action.” King v. United States, 553

F.3d 1156, 1160 (8th Cir. 2009) (internal quotation marks and citation omitted).

“[S]tray remarks in the workplace, statements by nondecisionmakers, and

statements by decisionmakers unrelated to the decisional process do not constitute

direct evidence.” Id. (internal quotation marks and citations omitted). “Direct

evidence, however, may include evidence of actions or remarks of the employer

that reflect a discriminatory attitude, comments which demonstrate a


                                          -5-
discriminatory animus in the decisional process, or comments uttered by

individuals closely involved in employment decisions.” Id. at 1161 (internal

quotation marks and citations omitted).

         Here, Eggleston points to Fairchild’s cage remarks and Martin’s alleged

repetition of the remarks a few days later as direct evidence of defendants’

discriminatory animus. While the remarks provided the basis for Eggleston’s

complaint of race discrimination to Bon Appetit, they did not amount to more than

stray remarks in the workplace made in circumstances unrelated to any decisional

process. The remarks themselves are not evidence of the alleged harassment or

termination that followed Eggleston’s complaint. Accordingly, because the

remarks do not establish a specific link between defendants’ alleged discriminatory

animus and the alleged unlawful conduct, they do not constitute direct evidence.

         Absent direct evidence of discrimination, I must apply the familiar

McDonnell Douglas1 burden-shifting analysis when analyzing Eggleston’s claims

of employment discrimination. See King, 553 F.3d at 1160, 1162; see also Grant

v. City of Blytheville, Ark., 841 F.3d 767, 773 (8th Cir. 2016); Bakhtiari v. Lutz,

507 F.3d 1132, 1137 (8th Cir. 2007). Under this framework, Eggleston must first

establish a prima facie case of discrimination. If Eggleston meets this burden, the

burden shifts to the defendants to articulate a legitimate, non-discriminatory reason

1
    McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973).

                                             -6-
for the adverse employment action. If defendants meet this burden of production,

Eggleston must then prove by a preponderance of the evidence that the legitimate

reasons offered by the defendants are not their true reasons, but are pretext for

discrimination. Grant, 841 F.3d at 773. At all times, Eggleston bears the ultimate

burden of proving that he was unlawfully discriminated against. Rose-Maston v.

NME Hosp., Inc., 133 F.3d 1104, 1107-08 (8th Cir. 1998). This analysis applies

equally to Title VII and § 1981 claims in employment cases. Kim v. Nash Finch

Co., 123 F.3d 1046, 1056 (8th Cir. 1997).

Race Discrimination

      Eggleston claims he was subjected to a hostile work environment, was

denied advancement, and was ultimately terminated on account of his race.

      As an initial matter, Eggleston cannot establish a prima facie case that he

was denied advancement. The undisputed evidence shows that Eggleston never

sought or applied for any promotion or “advancement” while employed by Bon

Appetit, nor has he identified any advancement or opportunities denied him. See

Shannon v. Ford Motor Co., 72 F.3d 678, 682 (8th Cir. 1996) (for prima facie

case, aggrieved employee must show, inter alia, that he “was qualified and applied

for a promotion to an available position[.]”). Speculation that he may have been

promoted in the future if he had not been terminated is insufficient to survive

summary judgment. Clay v. Credit Bureau Enters., Inc., 754 F.3d 535, 539 (8th


                                         -7-
Cir. 2014).

      With respect to Eggleston’s claims of hostile work environment and

termination based on race, Eggleston likewise fails to establish a prima facie case.

To prevail on his claim of hostile work environment, Eggleston must show that: 1)

he is a member of a protected group; 2) he was subject to unwelcome race-based

harassment; 3) the harassment was because of membership in the protected group;

and 4) the harassment affected a term, condition, or privilege of employment.

Banks, 829 F.3d at 667. “Hostile work environment harassment occurs when the

workplace is permeated with discriminatory intimidation, ridicule, and insult that is

sufficiently severe or pervasive to alter the conditions of the victim’s employment

and create an abusive working environment.” Id. at 666 (internal quotation marks,

alteration, and citations omitted). Other than Fairchild’s and Martin’s isolated cage

remarks and an alleged isolated “boy” reference directed to him by Martin,

Eggleston identifies no other harassment based on race. “‘More than a few

isolated incidents are required,’ and the alleged harassment must be ‘so

intimidating, offensive, or hostile that it poisoned the work environment.’”

Blomker v. Jewell, 831 F.3d 1051, 1057 (8th Cir. 2016) (quoting Scusa v. Nestle

U.S.A. Co., 181 F.3d 958, 967 (8th Cir. 1999)); see also Cooper Tire & Rubber Co.

v. Nat’l Labor Relations Bd., 866 F.3d 885, 892 (8th Cir. 2017). There is no

evidence that any race-based harassment rose to such a level that it poisoned the


                                        -8-
work environment.

      To make a prima facie case of unlawful termination based on race,

Eggleston must show, inter alia, that the circumstances of his termination give rise

to an inference of race-based discrimination. Grant, 841 F.3d at 773. Eggleston

may satisfy this element in a number of ways, such as showing biased comments

by a decisionmaker, that similarly-situated employees who are not in his protected

class were treated more favorably, or that he was replaced by a non-protected

person with similar qualifications. Pye v. Nu Aire, Inc., 641 F.3d 1011, 1019 (8th

Cir. 2011); Putman v. Unity Health Sys., 348 F.3d 732, 736 (8th Cir. 2003)

(evidence of pretext may satisfy this prima facie element). Here, Eggleston does

not identify any circumstances underlying his termination that give rise to an

inference of discrimination based on race. The isolated remarks set out above –

made by nondecisiomakers months before his termination – are insufficient to

establish such an inference. Nor do allegations that his supervisors called him

“dumb” or “stupid” provide a sufficient basis upon which it can reasonably be

inferred that he was terminated because of his race, especially when these race-

neutral terms – albeit disparaging – were used in situations unrelated to his

termination. See Stewart v. Rise, Inc., 791 F.3d 849, 858 (8th Cir. 2015) (court

must focus specifically upon circumstances of actual termination to determine

whether there is sufficient support for inference of discrimination); Twymon v.


                                         -9-
Wells Fargo & Co., 462 F.3d 925, 934 (8th Cir. 2006) (facially race-neutral terms).

      Accordingly, because Eggleston has failed to establish a prima facie case

that the challenged actions – that is, failure to advance, hostile work environment,

and termination – were on account of his race, I will grant defendants summary

judgment on his claims of race discrimination.

Retaliation

      As stated above, the undisputed evidence shows that Eggleston never sought

or applied for any promotion or “advancement” while employed by Bon Appetit.

Nor has he identified any advancement or opportunities allegedly denied him. He

therefore has failed to establish a prima facie case that he was denied advancement

in retaliation for engaging in protected conduct. See Shannon, 72 F.3d at 682. I

will therefore grant summary judgment to the defendants on this claim.

      However, upon review of the evidence in toto, there appear to be genuine

issues of material fact regarding whether defendants subjected Eggleston to a

hostile work environment and/or terminated his employment in retaliation for

protected conduct relating to his complaint regarding the cage incident. I will

therefore deny summary judgment on Eggleston’s claim of retaliation.

      To establish a prima facie case of retaliation under either Title VII or §

1981, Eggleston must show that: 1) he engaged in protected conduct, 2)

reasonable employees would have found the challenged retaliatory action


                                        - 10 -
materially adverse, and 3) the materially adverse action was causally linked to the

protected conduct. Betz v. Chertoff, 578 F.3d 929, 937 (8th Cir. 2009); Weger v.

City of Ladue, 500 F.3d 710, 726 (8th Cir. 2007) (citing Burlington N. & Santa Fe

Ry. Co. v. White, 548 U.S. 53, 68 (2006)). With respect to claims of hostile work

environment, if a supervisor’s alleged harassment did not result in a tangible

employment action, the employer is nevertheless vicariously liable for the

harassment if: 1) it failed to exercise reasonable care to prevent and correct any

harassing behavior, and 2) the aggrieved employee unreasonably failed to take

advantage of the preventive or corrective opportunities provided by the employer.

Vance v. Ball State Univ., 570 U.S. 421, 424 (2013). For purposes of vicarious

liability, an employee is a “supervisor” if he or she is “empowered by the employer

to take tangible employment actions against the victim[.]” Id.

      Here, the evidence shows that on August 12, 2016, Eggleston and three other

African American catering attendants complained to Jones regarding the cage

incident, and Jones took their complaints to human resources. Evidence also

shows that, after making their complaints, the catering attendants were concerned

that the matter was not being properly investigated, and Eggleston frequently

shared this concern with Massey, the human resources representative. The

evidence also shows that Massey learned from another catering attendant that

Eggleston was considering litigation over the matter and was encouraging this


                                        - 11 -
other attendant to join him in bringing suit.2 Finally, evidence shows that when the

decision to terminate Eggleston was made in February 2017, Massey and Jones had

additional information that Eggleston was planning to pursue litigation regarding

the cage incident.3 On this evidence, Eggleston has made a sufficient showing to

establish a prima facie case that the alleged harassment and ultimate termination

were in retaliation for his engaging in protected conduct, that is, considering

litigation on his complaint of race discrimination.

         To the extent defendants argue that Eggleston’s poor performance

constitutes a legitimate, non-discriminatory reason for his termination and that the

workplace conduct of which he complains is not actionable harassment because of

its infrequent nature, I find there to be genuine issues of material fact as whether

these reasons proffered by defendants are pretext for retaliation.

         A plaintiff may show pretext by showing that an employer treated him

differently from similarly-situated employees. Gibson v. American Greetings

Corp., 670 F.3d 844, 855 (8th Cir. 2012). He must show, however, that he and the

other employee(s) are similarly situated in all relevant respects. Id. There is

evidence from which a fact-finder could conclude that Eggleston is able to meet

this rigorous test.

2
    ECF 31-16, Massey Depo. at p. 31.
3
    ECF 31-5 at p. 112, Exh. 8 to Jones Depo.; ECF 31-15, Exh. N, Blount Statement.

                                              - 12 -
         To be similarly situated in all relevant respects, Eggleston and the other

employees must have dealt with the same supervisor, have been subject to the

same standards, and engaged in the same conduct without any mitigating or

distinguishing circumstances. Bone v. G4S Youth Servs., LLC, 686 F.3d 948, 956

(8th Cir. 2012). Here, Eggleston and the other catering attendants dealt with the

same supervisors, were subject to the same standards, and engaged in the same

conduct, that is, complained that Fairchild’s derogatory remarks were based on

race. However, the evidence shows that Eggleston was the only one of these

attendants who articulated an intention to bring a lawsuit based on the cage

incident and, further, that human resources and the supervisor who recommended

his termination were aware of this intention.

         Although defendants cite to reported incidents of Eggleston’s poor

performance as legitimate reasons for his discharge, I note that the first formal

documented report is dated August 30, 20164 – two weeks after Eggleston

complained of the cage incident – even though the performance issues are reported

to have begun in June. Between October 10 and December 21, Eggleston received

three additional formal counseling memoranda, documenting several performance-

related issues. There exists a dispute, however, as to whether the circumstances

giving rise to the poor performance that occurred after he reported the cage

4
    ECF 31-3 at p. 252, Exh. 19 to Eggleston Depo.

                                              - 13 -
incident and after articulating an intent to bring a lawsuit were based on

Eggleston’s own doing or were manipulated to give the appearance of poor

performance. For instance, a dispute exists as to whether Eggleston’s failure to

appear at a mandatory meeting was because of his insubordination or because

Martin did not include his name on the list of persons required to attend. Another

dispute exists as to whether Eggleston’s purported failure to follow his supervisors’

instructions regarding event set up was on account of poor performance or because

his supervisors repeatedly and deliberately gave him conflicting instructions.

Further, a dispute exists as to whether his supervisors “played with” Eggleston’s

schedule, causing him to be late on occasion or unable to properly record his shift

on his time card. Further, although the undisputed evidence shows it to be nearly

an everyday occurrence for catering attendants to forget items needed for a catering

event, there is no evidence that anyone other than Eggleston was disciplined for

this issue during the relevant time. There is also evidence that in October 2016, a

corporate representative greeted Eggleston with the moniker “trouble” when

passing through the kitchen and told him to “leave the cage incident alone.”

      Eggleston claims that when he attempted to report this and other alleged

harassing conduct to Massey, she was dismissive of him and his complaints.

Eggleston also claims that Massey repeatedly told him to “get over” the cage

incident. From this, Eggleston understood that human resources did not want to


                                        - 14 -
hear anything more from him.

      Finally, the evidence recounts different versions of the circumstances that

gave rise to Eggleston’s termination in February 2017, including whether

Eggleston failed to remain at a catering event as scheduled and whether he

replenished the food at the event or allowed it to run out. I am prohibited from

making credibility judgments on a motion for summary judgment. Mershon v. St.

Louis Univ., 442 F.3d 1069, 1075 (8th Cir. 2006) (citing Yates v. Rexton, Inc., 267

F.3d 793, 800 (8th Cir. 2001)).

      When I consider this alleged conduct with evidence of Bon Appetit’s

knowledge that Eggleston intended to pursue litigation on his race-based complaint

regarding the cage incident, I conclude that Eggleston has presented sufficient

evidence to create a genuine issue of material fact as to whether he was subjected

to a hostile work environment and/or was terminated in retaliation for engaging in

protected conduct. To the extent defendants argue that the alleged harassment did

not cause Eggleston to suffer any adverse employment action, there nevertheless

are genuine issues of material fact as to whether Bon Appetit failed to exercise

reasonable care to prevent and correct any harassing behavior, and whether

Eggleston unreasonably failed to take advantage of preventive or corrective

opportunities.

      I will therefore deny defendants’ motion for summary judgment on


                                        - 15 -
Eggleston’s claim of retaliation.

Section 1981 Claims Against Individual Defendants

      A defendant’s personal liability under § 1981 requires proof of intentional

discrimination by that defendant. Ellis v. Houston, 742 F.3d 307, 327 (8th Cir.

2014) (Loken, J., concurring) (citing General Bldg. Contractors Ass’n v.

Pennsylvania, 458 U.S. 375, 391(1982)); Green v. Missouri, 734 F. Supp. 2d 814,

842 (E.D. Mo. 2010). Because Eggleston does not allege, and the undisputed

evidence fails to show, that Fairchild engaged in any retaliatory conduct toward

Eggleston, I will grant summary judgment to Fairchild on Eggleston’s remaining

claim of retaliation. But because genuine issues of material fact remain as to

whether, and to what extent, Jones and Martin engaged in the alleged harassing

conduct and/or influenced the decision to terminate Eggleston’s employment, I will

deny them summary judgment on the claim.

                                    Trial Setting

      In light of my rulings, this matter will proceed to trial on Eggleston’s claim

that he was subjected to a hostile work environment and was terminated in

retaliation for engaging in protected conduct. With my current schedule, however,

I must remove the case from its present trial setting of March 4, 2019, and reset it

at a later date – most likely in April or May of 2019. I will therefore order counsel

to meet and confer regarding a potential trial setting in April or May of 2019, and


                                        - 16 -
will set a scheduling conference to establish a date certain for trial. In the

meanwhile and until further Order of the Court, the parties are excused from filing

their required pretrial materials.

      Accordingly,

      IT IS HEREBY ORDERED that defendants’ Motion for Summary

Judgment [30] is granted in part and denied in part.

      IT IS FURTHER ORDERED that defendant Mike Fairchild shall have

summary judgment on plaintiff’s claims in their entirety, and he is dismissed from

this action with prejudice.

      IT IS FURTHER ORDERED that defendants Bon Appetit Management

Co., Catherine Martin, and Katherine Jones shall have summary judgment on

plaintiff’s claim that he was subjected to a hostile work environment and was

terminated on account of his race.

      IT IS FURTHER ORDERED that defendants Bon Appetit Management

Co., Catherine Martin, and Katherine Jones shall have summary judgment on

plaintiff’s claim that he was denied advancements and opportunities on account of

his race and in retaliation for engaging in protected conduct.

      IT IS FURTHER ORDERED that this matter will proceed to trial against

Bon Appetit Management Co., Catherine Martin, and Katherine Jones on

plaintiff’s claim that he was subjected to a hostile work environment and was


                                         - 17 -
terminated in retaliation for engaging in protected conduct.

       IT IS FURTHER ORDERED that a scheduling conference is set for

Wednesday, February 6, 2019 at 10:00 a.m. for the purpose of setting this case

for trial on a date certain. Counsel must meet and confer prior to the conference

and be prepared to discuss a potential trial setting in April 2019. This conference

will be conducted by telephone, and plaintiff’s counsel is responsible for placing

the call and for having all counsel on the line before contacting my chambers at

314-244-7520.

      The parties are excused from filing their required pretrial materials until

further Order.




                                           _________________________________
                                           CATHERINE D. PERRY
                                           UNITED STATES DISTRICT JUDGE


Dated this 30th day of January, 2019.




                                        - 18 -
